Wyly, J.
Tiie defendants have appealed from a judgment on a promissory note, against them personally, and foreclosing the mortgage securing- the same, on certain property described in the act of mortgage.
The defense is that the protest was not necessary, and the defendants should not be held liable therefor; also, that the defendants should not be taxed with the cost of the copy of the act of mortgage.
The note, made payable at the Canal Bank, was drawn to the order of the maker, McELniglit, and endorsed in blank. It was also indorsed by the defendant, R. EL. Walker. It was placed for collection in the Citizens’ Bank, and duly protested for non-payment after presentation at the place of payment.
The defendants having failed to provide for the payment of the mortgage note, to which they have no substantial defense, with bad grace ask to be relieved from the costs which the plaintiff has incurred by reason of their fault.
We think the plaintiff should have the damages which he asks for frivolous appeal.
It is therefore ordered that tne judgment be affirmed with costs. It . as further ordered that the plaintiff recover of the defendants in solido ten per cent, damages on the amount of the judgment appealed from.